EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Travis Boone on 11/15/2021.

The application has been amended as follows: 
1. (Currently Amended) A thermal insulator for a container, comprising: a thermal insulator partition, the thermal insulator partition comprising a multilayer structure including at least three thermoplastic and/or thermoset films and a metallic film, wherein at least one of the at least three thermoplastic and/or thermoset films comprises an air bubble structure, wherein: the thermal insulator partition is removably securable to an inside surface of the container so as to provide a first air chamber between the thermal insulator partition and the inside surface of the container and a second air chamber between the thermal insulator partition and a reservoir placed within the container, wherein said reservoir contains organic peroxides; the thermal insulator partition is removably securable to the inside surface whether the reservoir is present within the container or absent from the container, wherein the thermal insulator partition further comprises a plurality of catching points configured to mechanically fix the thermal insulator partition to engagement points on the container in order to keep the thermal 

10. (Cancelled)

12. (Currently Amended) A method for providing thermal insulation for a reservoir positioned in a container, the method comprising: removably securing a thermal insulator partition to an inside surface of a container so as to provide a first air chamber between the thermal insulator partition and the inside surface of the container and a second air chamber between the thermal insulator partition and a reservoir placed within the container, wherein the reservoir contains organic peroxides, wherein the thermal insulator partition comprises multilayer structure including at least three thermoplastic and/or thermoset films and a metallic film, wherein at least one of the at least three thermoplastic and/or thermoset films comprises an air bubble structure, wherein the thermal insulator partition is removably securable to the inside surface whether the reservoir is present within the container or absent from the container, wherein removably securing the thermal insulator partition comprises mechanically fixing the thermal insulator partition to the inside surface of the container via a plurality of catching and engagement points which keep the thermal insulator partition taut and maintain the first air chamber and/or the second air chamber at a substantially constant volume.

24. (Currently Amended) A system comprising a thermal insulator and a container, wherein the system is configured for transporting heat-sensitive peroxides, wherein the  wherein at least one of the at least three thermoplastic and/or thermoset films comprises an air bubble structure, wherein the thermal insulator partition is removably securable to an inside surface of the container so as to provide a first air chamber between the thermal insulator partition and the inside surface of the container and a second air chamber between the thermal insulator partition and a reservoir placed within the container, wherein the reservoir contains organic peroxides, wherein the second air chamber is filled with a refrigerating gas.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON M ANDERSON/Primary Examiner, Art Unit 3733